Citation Nr: 0721194	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-39 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a total left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 through 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

The Board notes that this issue was previously remanded to 
the RO via the Appeals Management Center (AMC) for further 
development per Board decisions dated February 2005 and April 
2006.  


FINDING OF FACT

The veteran's left knee status post total knee replacement is 
manifested by swelling, pain, full extension and flexion 
ranging from 85 to 110 degrees.  Chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity are not demonstrated.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for status post total left knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5055, 5260, 
5261, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in May 2006 adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  While this information was not provided prior to 
the October 2003 adverse determination, it was provided prior 
to the February 2007 Supplemental Statement of the Case.  
After receiving the notice, the veteran participated in the 
adjudication process by submitting additional VA medical 
records as well as by attending a VA medical examination.  In 
light of the foregoing, the Board finds that the veteran has 
not been prejudiced by any notice deficiency.  

The Board further notes that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran was also provided with VA examinations of the left 
knee.  Additionally, the veteran was afforded a hearing 
before the undersigned veterans law judge.  The veteran has 
not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

In an April 1970 rating decision, the RO granted service 
connection for post operative residuals, medial meniscus of 
the left knee and assigned a 10 percent evaluation effective, 
December 12, 1969.  A July 1999 rating decision granted a 30 
percent evaluation for status post medial meniscectomy of the 
left knee, effective March 19, 1999.  A March 2002 rating 
decision continued the veteran's 30 percent evaluation.  In 
June 2002, the veteran submitted a request for a re-
evaluation of the left knee after a total knee replacement in 
June 2002.  Due to the total knee replacement, he was 
assigned a 100 percent rating from June 12, 2002 to July 31, 
2003.  An October 2003 rating decision assigned a 30 percent 
rating, effective August 1, 2003.  The veteran appealed for a 
higher rating.

VA hospital records indicate that the veteran underwent a 
total left knee replacement in June 2002.  The post-operative 
discharge report indicated swelling but no tenderness around 
the left knee.

An October 2002 physical therapy report indicated flexion in 
the left knee to be 12 to 86 degrees, with maximum flexion up 
to 93 degrees with maximal push and considerable discomfort.  
A February 2003 report showed flexion to 95 degrees

A September 2003 VA examination revealed complaints of a 
constantly achy left knee, especially during work or walking 
on it.  The veteran reported that the knee was stable.  Range 
of motion testing in the left knee revealed flexion of 10 to 
93 degrees, and extension from 0 to 10 degrees with some 
discomfort at the extremes of flexion and some discomfort 
with weight-bearing.  The examiner provided a diagnosis of 
osteoarthritis of the left knee post total knee replacement 
with residual restrictions in range of motion.  The examiner 
also noted that while there was some pain, and fatigability, 
especially later in the day, but no instability and no flare-
ups.

A February 2004 orthopedic report indicated complaints of the 
left knee giving out.  Range of motion testing of the left 
knee revealed flexion to 90 degrees and full extension.  The 
physician indicated that the left knee was 50 percent better 
post total knee replacement but was still symptomatic.  

The veteran's wife submitted a statement indicating that the 
veteran's left knee was swollen from the knee to the ankle 
when the veteran arrived home from work and that the veteran 
would elevate it and take Advil to get relief.  Additionally, 
the veteran's wife stated that when they walk together, the 
veteran has to make frequent stops because his leg cramps up.  
The veteran's boss submitted a statement indicating that the 
veteran had complained about his knee being sore, and that he 
had observed the veteran limping at times.  

The veteran was also afforded a hearing before the 
undersigned veterans law judge in March 2005.  At the time he 
testified that he had aching, fatigue, and swelling in the 
knee along with limitation of motion.  The veteran also 
testified he had to give up recreational activities such as 
mountain biking or stream fishing due to his knee.  

In August 2006 the veteran was afforded another VA 
examination of the left knee.  The examiner noted that the 
veteran intermittently used a brace for walking, that he was 
only able to stand for about an hour, and that he was unable 
to walk for more than a few yards.  There was no evidence of 
instability, giving way, dislocation or subluxation, or 
locking.  However, there was pain, stiffness and weakness in 
the left knee as well as repeated effusion, swelling and 
tenderness.  The examiner also indicated that walking or 
standing on hard surfaces for prolonged periods of time 
caused flare-ups of left knee pain.  Range of motion testing 
revealed flexion from 0 to 85 degrees with pain.  There was 
also limitation of motion on repetitive use (0 to 50 degrees 
of flexion) due to pain.  

VA medical records dated May 2004 through February 2007 are 
consistent with the August 2006 examination.  A January 2007 
report indicated full extension and flexion to 110 degrees in 
the left knee.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran is currently rated at 30 percent for 
patellofemora syndrome with chronic left knee pain under 
38 C.F.R. § 4.71a, Diagnostic Code 5055 knee replacement 
(prosthesis).  Diagnostic Code 5055, for knee replacement, 
provides a minimum 30 percent rating.  Diagnostic Code 5055 
instructs that knee replacement with intermediate degrees of 
residual weakness, pain or limitation of motion be rated by 
analogy to diagnostic codes 5256, 5261, or 5262.  A 60 
percent rating is warranted for knee replacement with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  

The September 2003 VA examination revealed a stable knee with 
some discomfort at the extremes of flexion and some 
discomfort with weight-bearing.  There were also mild to 
moderate residual restrictions in range of motion.  The 
examiner also noted that while there was some pain, and 
fatigability, especially later in the day, but no instability 
and no flare-ups.  The February 2004 orthopedic report 
indicated that the left knee was 50 percent better post total 
knee replacement but was still symptomatic.  The August 2006 
examination showed that the veteran intermittently used a 
brace for walking, that he was only able to stand for about 
an hour, and that he was unable to walk for more than a few 
yards.  There was pain, stiffness and weakness in the left 
knee.  The examiner also indicated that walking or standing 
on hard surfaces for prolonged periods of time caused flare-
ups of left knee pain.  

While the veteran has some impairment of the left knee, the 
evidence of record fails to show that the veteran has chronic 
residuals of the total knee replacement consisting of severe 
painful motion or weakness in the left lower extremity.  The 
evidence shows that the veteran works at the post office and 
his job requires weight-bearing for most of the day.  He 
states that he was quite active at work.  (See September 2003 
and August 2006 VA examination reports)  There is no 
assertion from the veteran that he has severe pain or 
weakness of the knee which prevents him from being able to 
perform his duties at work.  When examined in September 2003, 
the veteran described some aching in the knee.  He related 
that there was some pain, but that it was to a lesser degree 
than before his total knee replacement.  He stated that that 
his knee was 50 percent better since the surgery.  On an 
October 2004 VA form 9, the veteran stated that the severe 
pain was gone, but that he had other symptoms and he 
testified in March 2005 that he did not have excruciating 
pain, but that he had some aching, swelling and limitation of 
motion.  As chronic residuals consisting of severe painful 
motion or weakness in the affected extremity have not been 
demonstrated, a higher 60 percent rating is not warranted 
under Diagnostic Code 5055.  

As noted above, Diagnostic Code 5055 instructs that knee 
replacement with intermediate degrees of residual weakness, 
pain or limitation of motion be rated by analogy to 
diagnostic codes 5256, 5261, or 5262

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, Ankylosis of 
the knee, a 30 percent rating is warranted for a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  A 40 percent rating is warranted for ankylosis 
in flexion between 10 and 20 degrees.  As there is no 
evidence of ankylosis of the knee, a rating in excess of 30 
percent is not warranted under Diagnostic Code 5256.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.  A 0 percent rating is warranted 
when leg extension is limited to 5 degrees, a 10 percent 
rating is warranted when it is limited to 10 degrees, and a 
20 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004

The evidence shows that the veteran has, for the most part, 
full extension and there is no evidence that pain results in 
limitation of motion which would result in a compensable 
rating.  Therefore, a compensable rating is not assignable 
under diagnostic code 5261.  Even taking into consideration 
pain, the veteran's flexion is at most limited to 50 degrees.  
This would equate to at most a 10 percent rating under 
diagnostic code 5260.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment 
of the tibia and fibula, a 30 percent rating is warranted for 
malunion with marked knee or ankle disability.  A 40 percent 
rating is warranted for nonunion with loose motion, requiring 
a brace.  As there is no evidence of any impairment of the 
tibia or fibula, a rating in excess of 30 percent is not 
warranted under Diagnostic Code 5262.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for the post operative 
residuals of a total left knee replacement.  In making this 
determination, the Board considered the benefit-of-the-doubt 
doctrine but finds that it is inapplicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for residuals of a total 
left knee replacement is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


